Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Change in Art Unit Designation for Your Application
1.	The Art Unit designation of your application in the USPTO has changed from 2699 to 2697.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2697. 

Detailed Action
Response to Amendment
2.	In the amendment was filed 10/19/2021, the Examiner acknowledges the following: 
Claims 1, 12 and 20 were not amended. 
Claims 1, 3 – 6 and 12 were amended and explanation provided by Applicant on the arguments of 10/19/2021 overcome the previous rejections under 35 ZU.S.C. 112(a) and 35 U.S.C. 112(b). The previous rejections are withdrawn by the Examiner.
Claims 21 – 23 were previously canceled by Applicant.
The specification paragraphs [0005] and [0080] were amended for improving clarity of the disclosed subject matter.
Currently, claims 1 – 23 are pending. Claims 21 – 23 were previously canceled by Applicant; therefore, claims 1 – 20 are being examined on the merits.

Allowable Subject Matter
3.	Claims 1 – 20 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: the prior art teaches,  
	An image sensor comprising: an array of pixels (Conners – US 7,745,779 B2 – art from the IDS);  a six by six sub-array of photosensitive pixels of the array of pixels, each pixel configured to be sensitive to a predetermined band of light, the six by six sub-array comprising: a perimeter region of the six by six sub-array including a plurality of two by two blocks of adjacent pixels, the two by two blocks of adjacent pixels being configured to be sensitive to different colors, and a central region of the six by six sub-array completely surrounded by the perimeter region, the central region including a two by two block of adjacent pixels which are configured to be sensitive to a single predetermined band of light; first color filters disposed over the central region, the first color filters being configured to transmit the predetermined band of light corresponding to the pixels over which the first color filter is disposed; and a plurality of second color filters disposed over each two by two block of the perimeter region, each of the second color filters configured to transmit the predetermined band of light corresponding to the pixels over which the second color filter is disposed, wherein the first color filters have a different optical density than the second color filters;  and wherein a single color filter is disposed over each two 
	Even though, the prior/related art of record teaches some features of the current invention such as an image sensor comprising: an array of pixels;  a six by six sub-array of photosensitive pixels of the array of pixels, each pixel configured to be sensitive to a predetermined band of light, the six by six sub-array comprising: a perimeter region of the six by six sub-array including a plurality of two by two blocks of adjacent pixels, the two 
	Regarding claim 1, Conners combined with Wang, Meisenzahl, Kim and Zhou fails to explicitly disclose “An image device comprising: a pixel array comprising a first pixel array portion of a part of the pixel array and a second pixel array portion of another part of the pixel array that outputs an image; and a color filter array disposed over the pixel array, the color filter array comprising a first color filter pattern that is repeated on the first pixel array portion and a second color filter pattern that is repeated on the second pixel array portion, each of the first color filter pattern and the second color filter pattern including a plurality of different color filters, each located adjacent to another color filter, wherein the plurality of different color filters included in the first color filter pattern is arranged in an array of N x N, the plurality of different color filters included in the second color filter pattern is arranged in an array of M x M, each of N and M is a natural number of 2 or more , and wherein a number of red color filters included in the first color filter pattern is equal to a number of red color filters included in the second color filter pattern”. Therefore, as discussed above, claim 1 is allowable over the prior art of record.
	In regards to claims 2 – 11: claims 2 – 11 depend directly or indirectly to claim 1 and they require all the limitations of claim 1, which are not taught by the prior art of record. On the other hand, they add new limitations to claim 1, which are not taught by the prior art either. Therefore, claims 2 – 11 are allowable for the same reasons as claim 1.
Regarding claim 12, Conners combined with Wang, Meisenzahl, Kim and Zhou fails to explicitly disclose “An image device comprising: a pixel array comprising a first pixel array portion of a center of the pixel array and a second pixel array portion of a surrounding the center of the pixel array, 6 Appln. No.: 16/925,696 a color filter array disposed on top of the pixel array, the color filter array comprising a first pattern region corresponding to the first pixel array portion and a second pattern region corresponding to the second pixel array portion, the first pattern region including a first color filter pattern having a first pattern and the second pattern region including a second color filter pattern having a second pattern different from the first pattern, each of the first color filter pattern and the second color filter pattern including color filters that are located adjacent to each other, wherein the first color filter pattern is arranged in an array of N x N repeated color filter pattern, and the second color filter pattern is arranged in an array of M x M repeated color filter pattern, wherein N is a natural number greater than 1, and M is a natural number greater than N, and wherein each of the first pattern region includes red color filters and the second pattern region includes blue color filters”. Therefore, as discussed above, claim 12 is allowable over the prior art of record.
In regards to claims 13 – 19: claims 13 – 19 depend directly or indirectly to claim 12 and they require all the limitations of claim 12, which are not taught by the prior art of record. On the other hand, they add new limitations to claim 12, which are not taught by the prior art either. Therefore, claims 13 – 19 are allowable for the same reasons as claim 12.
Regarding claim 20, Conners combined with Wang, Meisenzahl, Kim and Zhou fails to explicitly disclose “An image device comprising: a pixel array; and a color filter array disposed on top of the pixel array, the color filter array comprising a first pattern region located at a center and having a first pattern, a second pattern region surrounding the first pattern region and having a second pattern different from the first pattern, and a third pattern region surrounding the second pattern region and having a third pattern different from the first pattern and the second pattern, wherein the first pattern region includes an array of N x N repeated color filter pattern, the second pattern region includes an array of M x M repeated color filter pattern, and the third pattern region includes an array of T x T repeated color filter pattern, and 8Appln. No.: 16/925,696 wherein each of N, M and T is a natural number greater than 1, and wherein each of the array of N x N repeated color filter pattern, the array of M x M repeated color filter pattern and the array of T x T repeated color filter pattern includes color filters that are located adjacent to each other”. Therefore, as discussed above, claim 20 is allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1. E. McGarrry et al., US 8,063,350 B2 – it teaches an image sensor circuit, comprising: a pixel array comprising a plurality of pixel circuits; and one or more circuits configured to update exposure information based at least partially on one or more signals output from the pixel array, and configured to control an exposure pattern of the pixel array based on the exposure information, wherein said plurality of pixel circuits controllable such that at least one pixel circuit in a row of the pixel array can integrate charge at a sense node of the pixel circuit while at least a second pixel circuit in said row is prevented from integrating charge at a sense node of said second pixel circuit during at least a portion of an image capture operation, wherein said one or more circuits configured to iteratively 
2. B. Kim et al., US 2020/0396388 A1 – it teaches an image sensor, comprising: pixel groups two-dimensionally arranged on a substrate, each of the pixel groups including a plurality of pixels; and a micro lens array layer covering the substrate, wherein the pixels are separated from each other by a deep device isolation structure in the substrate, wherein each of the pixels comprises a photoelectric conversion portion provided in the substrate, wherein the pixel groups comprise: image pixel groups; an auto-focus (AF) pixel group configured to detect a phase; and a first peripheral pixel group located between the AF pixel group and a closest image pixel group, among the image pixel groups, closest to the AF pixel group, and wherein a first distance from a top end of the micro lens array layer to the substrate, measured between the peripheral image pixel group and the AF pixel group, is less than a second distance from a top end of the micro lens array layer to the substrate, measured between the peripheral image pixel group and the closest image pixel group.


Contact
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLY CAMARGO whose telephone number is (571)270-3729.  The examiner can normally be reached on 6:00AM - 10PM, M-F, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARLY S CAMARGO/Primary Examiner , Art Unit 2697